UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One): [X] Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2009 OR [ ] Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-5480 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: TEXTRON SAVINGS PLAN 40 Westminster Street Providence, Rhode Island 02903 B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: TEXTRON INC. 40 Westminster Street Providence, Rhode Island 02903 s/mdc.10k/11k/TSP 2002 Form 11K draft (6-12-03 2:00 PM) REQUIRED INFORMATION Financial Statements and Exhibits The following Plan financial statements and schedules prepared in accordance with the financial reporting requirements of the Employee Retirement Income Security Act of 1974 are filed herewith, as permitted by Item 4 of Form 11-K: Report of Independent Registered Public Accounting Firm Statements of Net Assets Available for Benefits as of December 31, 2009 and 2008 Statements of Changes in Net Assets Available for Benefits for each of the yearsended December 31, 2009 and 2008 Notes to financial statements Supplemental Schedules: Schedule H, Line 4i - Schedule of Assets (Held at End of Year) Exhibits: 23 - Consent of Independent Registered Public Accounting Firm Pursuant to the requirements of the Securities Exchange Act of 1934, Textron Inc., as Plan Administrator, has duly caused this Annual Report on Form11-K to be signed by the undersigned hereunto duly authorized. TEXTRON INC., as Plan Administrator for the Textron Savings Plan By: Richard L. Yates Senior Vice President and Corporate Controller Date: June 28, 2010 Textron Savings Plan Financial Statements and Supplemental Schedule Years Ended December31, 2009 and 2008 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements: Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule: Schedule H, Line 4i, Schedule of Assets (Held at End of Year) 18 Report of Independent Registered Public Accounting Firm Textron Inc. Plan Sponsor Textron Savings Plan We have audited the accompanying statements of net assets available for benefits of the Textron Savings Plan as of December31, 2009 and 2008, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December31, 2009 and 2008, and the changes in its net assets available for benefits for the years then ended, in conformity with US generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December31, 2009, is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Ernst & Young LLP Boston, MA June 28, 2010 1 Textron Savings Plan Statements of Net Assets Available for Benefits (In thousands) December31 Assets Investments, at fair value $ $ Accrued investment income Receivables: Participant contributions – Employer contributions – – Total assets Liabilities Accrued expenses Net assets available for benefits, at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts Net assets available for benefits $ $ See accompanying notes. 2 Textron Savings Plan Statements of Changes in Net Assets Available for Benefits (In thousands) Year Ended December31 Additions Interest and dividends $ $ Net appreciation (depreciation) in fair value of investments ) ) Contributions: Participants Employer Participant rollovers Transfers from other plans - Total additions, net of investment income (loss) ) Deductions Benefit payments Administrative expenses Other expenses 7 Total deductions Net increase (decrease) ) Net assets available for benefits: Beginning of year End of year $ $ See accompanying notes. 3 Textron Savings Plan Notes to Financial Statements December31, 2009 1. Description of Plan General The Textron Savings Plan (the Plan) covers all eligible domestic employees of Textron Inc. (Textron), as defined in the Plan. The Plan invests in the Textron Stock Fund along with other mutual funds and Guaranteed Investment Contracts. The portion that invests in the Textron Stock Fund is an employee stock ownership plan. The remainder of the Plan is a profit-sharing and 401(k) plan. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA) and was amended and restated effective January 1, 2009, and further amended through 2009, to reflect the requirements of recent legislation affecting statutory changes and regulations and other plan changes. The Plan is currently administered under the terms of a Trust Agreement, dated January 12, 2010, with Fidelity Management Trust Company (the Trustee or Fidelity). Fidelity also serves as the Plan’s recordkeeper. Investment Options Through 2008 and most of 2009 participants could elect to direct their employee contributions to the following funds: The Textron Stock Fund, PIMCO Total Return Fund, Vanguard High-Yield Corporate Fund, Vanguard Institutional Index Fund, Vanguard Institutional Developed Markets Index Fund, Vanguard Strategic Equity Fund, Fidelity Equity Income Fund, Fidelity Blue-Chip Growth Fund, Fidelity Small Cap Stock Fund, Fidelity Diversified International Fund, a number of Fidelity Freedom Funds (with various targeted retirement dates) and the Textron Stable Value Fund. During 2009, Textron performed a review of its investment offerings which took into account current trends and best practices within the retirement savings industry.As a result of this review the following fund replacements were made: 4 Textron Savings Plan Notes to Financial Statements (continued) 1. Description of Plan (continued) Investment Options prior to December 15, 2009 Investment Options after December 15, 2009 Fidelity Blue Chip Growth Fund Fidelity Contrafund® Class K Fidelity Diversified International Fund Fidelity Diversified International Fund - Class K Fidelity Equity-Income Fund Vanguard Institutional Index Fund Institutional Plus Fidelity Small Cap Stock Fund Fidelity Low-Priced Stock Fund Vanguard Institutional Developed Markets Index Fund Fidelity Diversified International Fund - Class K Vanguard High-Yield Corporate Fund PIMCO Total Return Institutional Fidelity Freedom Income Fund Vanguard Target Retirement Income Trust II Commingled Fidelity Freedom Funds (with various targeted retirement dates) Vanguard Target Retirement Trust II (with various targeted retirement dates) The following funds were not replaced and continue to be offered through the Plan: Textron Stock Fund and Textron Stable Value Fund. Also on December 15, 2009, the Plan began offering a new brokerage feature, called Fidelity BrokerageLink, which gives participants expanded investment choices by enabling them to select from numerous investment and individual securities that are not otherwise available under the Plan.The value of investments purchased through the Fidelity BrokerageLink was $23,916 as of December 31, 2009. Contributions Participants of the Plan are entitled to elect compensation deferrals up to 40% of their eligible compensation, within the limits prescribed by Section 401(k) of the Internal Revenue Code (the Code). Certain participants may also contribute amounts representing distributions from other qualified employer retirement plans. Participants’ pre-tax and after-tax contributions, which are matched 50% on the first 10% of contributions to a max of 5% of eligible compensation by Textron subject to certain ERISA restrictions and plan limits, are recorded when Textron makes payroll deductions from participants’ wages Effective January1, 2009, the plan was amended to allow plan participants, surviving spouses and non-spouse beneficiaries to elect to roll over eligible distributions from the Plan to a Roth IRA. Eligible employees are subject to automatic enrollment on the 60th day after their date of hire, if they have not specifically elected to be excluded from the plan. The automatic enrollment is for 3% of eligible compensation per pay period. An employee who is automatically enrolled may elect to change or suspend their enrollment in the plan at any time. 5 Textron Savings Plan Notes to Financial Statements (continued) 1. Description of Plan (continued) Certain participants in the Plan are entitled to receive a retirement supplement contribution which is equal to 1% of the participant’s eligible compensation. Participants eligible for a retirement supplement contribution are also eligible for a matching contribution. Contributions from employees who receive a retirement supplement are matched 100% up to 4% of eligible salary by Textron subject to certain ERISA restrictions and plan limits, and are recorded when Textron makes payroll deductions from participants’ wages. Participants eligible for the Retirement Supplement are not eligible for the 50% match up to 5% in company stock. Participants who are at least age 50 or who will reach age 50 during the year, will be allowed to make additional employee pre-tax contributions (catch-up contributions), above the otherwise applicable limits. In accordance with limits under the federal tax laws, catch-up contributions cannot exceed $5,500 in 2009 and $5,000 in 2008. After that, the limit may be adjusted from time to time by the Secretary of the Treasury, to reflect inflation. Catch-up contributions will not be eligible for Company matching contributions. Textron makes contributions to the Plan based on actual contribution levels. In addition, Textron may make additional discretionary contributions. There were no discretionary contributions made by Textron in 2009 or 2008. All forfeitures arising out of a participant’s termination of employment for reasons other than retirement, disability or death are used to reduce future Textron contributions. At December31, 2009 and 2008, forfeitures totaled $2,223,192 and $323,000, respectively. Forfeitures used during the years ended December31, 2009 and 2008 to offset the Company match were $1,345 and $3,206,000, respectively. Employer contributions are made in the form of Textron Stock and invested in the Textron Stock Fund. Employees have the ability to subsequently reallocate matching contributions among any of the investment options offered in the Plan. Effective December 31, 2009, the Textron Retirement Program (pension plan and linked retirement account) was frozen to new entrants. As a result of this freeze, any employee who was not covered by the Textron Retirement Program at December 31, 2009 (or was covered at December 31, 2009 but subsequently ceased to be covered) will not be eligible to accrue additional benefits under the Textron Retirement Program.Instead, these employees will be eligible to receive an additional retirement cash contribution to their Plan account equal to 4% of their eligible compensation.These discretionary contributions will vest in accordance with the vesting schedule below.The contributions are deposited in the participant account after December 31st of each year and as soon as administratively possible. The discretionary contribution is in addition to the matching contribution of 50% on the first 10% up to a max of 5%.These contributions are not considered part of the vested balance eligible for participant loans. 6 Textron Savings Plan Notes to Financial Statements (continued) 1. Description of Plan (continued) Transfers from Other Plans Effective April25, 2008, the Overwatch Systems 401(k) Plan merged into the Plan.Additionally, the McTurbine 401(k) Plan merged effective January 12, 2010 (assets transferred in were $0.5 million) and the UIC 401(k) Plan merged into the Plan effective April 6, 2010 (assets transferred in were $155 million). Benefits In the event a participant ceases to be an employee or becomes totally disabled while employed, all of his or her account, to the extent then vested, shall become distributable. Distributions are in the form of cash unless Textron stock is requested. Effective April30, 2008, an account will be distributed in a single payment if the value of the account is less than $1,000 when the account first becomes distributable. The previous minimum distribution amount was $5,000. If the value of the account is $1,000 or more when the account first becomes distributable ($5,000 or more before April30, 2008), a participant is not required to take a distribution immediately. A participant is always vested in the portions of his or her account attributable to his or her own contributions and compensation deferrals and to discretionary contributions by Textron. The Plan provides for full vesting of a participant’s account in the event of his or her termination of employment, other than for cause, within two years after a change in control of Textron. Benefits are recorded when paid. Vesting Textron’s matching contributions vest based on the length of service in the Plan as follows: Months of Service Vested Percentage 24 months but less than 36 months 25 % 36 months but less than 48 months 50 % 48 months but less than 60 months 75 % 60 months or more % Participant Accounts A separate account is maintained for each participant and is increased by (a) the participant’s contributions and compensation deferrals, (b) Textron’s matching contribution, and by the pro rata share of additional discretionary contributions made by Textron, if any, including any retirement supplement contributions and (c) plan income (loss), and charged with an allocation 7 Textron Savings Plan Notes to Financial Statements (continued) 1. Description of Plan (continued) of administrative expenses. Allocations are based on participant earnings or account balances as defined. The participant is entitled to the benefit that can be provided from the participant’s vested account. Participant Notes Receivable Active participants, not including directors or executive officers as determined by the plan administrator, may have one loan outstanding and may borrow a minimum of $1,000 up to a maximum of the lesser of one-half of their vested balance or $50,000 less the participant’s highest outstanding loan balance during the 12-month period preceding the new loan request. Interest is charged at a rate of Wall Street Journal Prime Rate plus 1%, as of the first business day of the month.A fee is charged to the participant to cover the cost of administration. The loan terms may range from one to five years and are repaid primarily through automatic payroll deductions. Plan Termination Textron has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. Textron has not expressed any intent to terminate the Plan. In the event of Plan termination, participants will become 100 percent vested in their accounts. 2. Significant Accounting Policies Basis of Accounting The financial statements are prepared on the accrual basis of accounting. New Accounting Pronouncements In April2009, the FASB issued FASB Staff Position FAS 157-4, Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP FAS 157-4). FSP FAS 157-4 supersedes FSP FAS 157-3 Determining the Fair Value of a Financial Asset When the Market for That Asset Is Not Active and amends SFAS 157 Fair Value Measurement (codified as ASC 820) to provide additional guidance on estimating fair value when the volume and level of activity for an asset or liability have significantly decreased in relation to normal market activity for the asset or liability. FSP FAS 157-4 also provides additional guidance on circumstances that may indicate that a transaction is not orderly and on defining major categories of debt and equity securities in meeting the disclosure requirements of SFAS 157. FSP FAS 157-4 is effective for reporting periods ending after June15, 2009. The Plan adopted SFAS 157-4 effective January 1, 2009. 8 Textron Savings Plan Notes to Financial Statements (continued) 2. Significant Accounting Policies (continued) In May2009, the FASB issued FASB Statement No.165, Subsequent Events,which was codified intoASC 855, Subsequent Events, to provide general standards of accounting for and disclosure of events that occur after the balance sheet date, but before financial statements are issued or are available to be issued. ASC 855 was amended in February2010. The Plan has adopted ASC 855, as amended. In September2009, the FASB issued Accounting Standards Update 2009-12, Investments in Certain Entities That Calculate Net Asset Value per Share (or Its Equivalent)(ASU 2009-12).ASU 2009-12 amended ASC 820 to allow entities to use net asset value (NAV) per share (or its equivalent), as a practical expedient, to measure fair value when the investment does not have a readily determinable fair value and the net asset value is calculated in a manner consistent with investment company accounting. The Plan adopted the guidance in ASU 2009-12 for the reporting period ended December31, 2009 and has utilized the practical expedient to measure the fair value of investments within the scope of this guidance based on the investment’s NAV. In addition, as a result of adopting ASU 2009-12, the Plan has provided additional disclosures regarding the nature and risks of investments within the scope of this guidance. Refer to Note5 for these disclosures. Adoption of ASU 2009-12 did not have a material effect on the Plan’s net assets available for benefits or its changes in net assets available for benefits. In January2010, the FASB issued Accounting Standards Update 2010-06, Improving Disclosures about Fair Value Measurements,(ASU 2010-06). ASU 2010-06 amended ASC 820 to clarify certain existing fair value disclosures and require a number of additional disclosures. The guidance in ASU 2010-06 clarified that disclosures should be presented separately for each “class” of assets and liabilities measured at fair value and provided guidance on how to determine the appropriate classes of assets and liabilities to be presented. ASU 2010-06 also clarified the requirement for entities to disclose information about both the valuation techniques and inputs used in estimating Level 2 and Level 3 fair value measurements. In addition, ASU 2010-06 introduced new requirements to disclose the amounts (on a gross basis) and reasons for any significant transfers between Levels 1, 2 and 3 of the fair value hierarchy and present information regarding the purchases, sales, issuances and settlements of Level 3 assets and liabilities on a gross basis. With the exception of the requirement to present changes in Level 3 measurements on a gross basis, which is delayed until 2011, the guidance in ASU 2010-06 becomes effective for reporting periods beginning after December15, 2009. Plan management is currently evaluating the effect that the provisions of ASU 2010-06 will have on the Plan’s financial statements. Fair Values of Assets In accordance with the provisions of ASC 820, the Plan measures fair value at the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. ASC 820 prioritizes the assumptions that market participants would use in pricing the asset or liability (the “inputs”) into a three-tier fair value hierarchy. This fair value hierarchy gives the highest priority (Level 1) to quoted prices in active 9 Textron Savings Plan Notes to Financial Statements (continued) 2. Significant Accounting Policies (continued) markets for identical assets or liabilities and the lowest priority (Level 3) to unobservable inputs in which little or no market data exists, requiring companies to develop their own assumptions. Observable inputs that do not meet the criteria of Level 1, including quoted prices for similar assets or liabilities in active markets or quoted prices for identical assets and liabilities in markets that are not active, are categorized as Level 2. Level 3 inputs are those that reflect our estimates about the assumptions market participants would use in pricing the asset or liability, based on the best information available in the circumstances. Valuation techniques for assets and liabilities measured using Level 3 inputs may include methodologies such as the market approach, the income approach or the cost approach, and may use unobservable inputs such as projections, estimates and management’s interpretation of current market data. These unobservable inputs are only utilized to the extent that observable inputs are not available or cost-effective to obtain. Assets and Liabilities Recorded at Fair Value on a Recurring Basis The table below presents the assets and liabilities measured at fair value on a recurring basis categorized by the level of inputs used in the valuation of each asset and liability. December31, 2009 (Inthousands) Level 1 Level 2 Level 3 Textron Stock Fund $ $
